Citation Nr: 1309295	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in January 2010 and August 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board most recently remanded the claims on appeal in August 2011 and specified that, following completion of the necessary actions, the claims were to be readjudicated and, if the action remained adverse to the Veteran, he was to be issued a supplemental statement of the case.  The Board's requests were properly accomplished and a supplemental statement of the case was created and mailed to the Veteran at an address on [redacted].  That supplemental statement of the case was returned as undelivered in September 2012.  In September 2012, another letter was sent to the Veteran at the same [redacted] address, notifying him that his appeal had been returned to the Board.  That letter was returned as undelivered in October 2012.  Finally, in October 2012 the Board sent a third letter to the Veteran at the [redacted] address informing him that his request for a copy of his DD Form 214 was incomplete as it was not in writing and lacked a signature.  That letter was returned as undelivered in October 2012.

However, the evidence of record includes an August 22, 2012, Report of Contact form which in which the Veteran listed his address as being on [redacted].  That form was in the possession of VA prior to the creation of the August 2012 supplemental statement of the case and, therefore, all three undelivered letters were not sent to the Veteran's latest address of record.  There is no indication in the claims file that the Veteran ever received the August 2012 supplemental statement of the case, September 2012 Board certification notice letter, or the September 2012 response to his request for a copy of his DD Form 214.  As those letters were not sent to the Veteran's latest address of record, VA has not properly complied with the duty to assist.  38 C.F.R. § 3.1(q) (2012).  The Board notes that the August 2011 Board remand specifically required that the Veteran be issued a supplemental statement of the case if readjudication of his claims was unfavorable.  Compliance with remand instructions is not discretionary.  If the instructions are not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board emphasizes that the Veteran's request for a copy of his DD Form 214 indicates that he may be attempting to further develop his claims, and the failure to notify him of the deficient nature of his information request may have adversely impacted his claims.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify the Veteran's current address.  All efforts made to obtain the current address must be noted in the claims file and any new address found must be substantiated by evidence associated with the claims file.  If the Veteran's current address cannot be confirmed, the RO must use the [redacted] address as the Veteran's latest address of record.

2. After the above action has been completed, provide the Veteran with a copy of the August 2012 supplemental statement of the case and inform him of the proper method of obtaining a copy of his DD Form 214.

3. If, after the above actions have been completed, the Veteran submits additional evidence, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


